Case 1:19-cv-00258-AT-SN Document 71 Filed 06/15/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
DANIEL ESPINOZA and VICTOR ROSADO, DOC #:
DATE FILED: _ 6/15/2021
Plaintiffs,
-against- 19 Civ. 258 (AT)
PORT AUTHORITY OF NY & NJ, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:
The case management conference scheduled for June 15, 2021, is ADJOURNED sine die.
SO ORDERED.

Dated: June 15, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
